Citation Nr: 0824870	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for alcohol dependency.

3.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for drug dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to April 
1982.  Thereafter, the veteran had reserve duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This rating decision found new and 
material evidence sufficient to reopen claims for entitlement 
to service connection for depression, alcohol dependency and 
drug dependency had not been submitted.  The veteran's 
disagreement with this rating decision led to this appeal.

Regardless of the RO's action regarding reopening the 
veteran's claims, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the veteran submitted additional evidence, but 
waived initial consideration of this evidence by the agency 
of original jurisdiction (AOJ), the RO in this case.  See 
38 C.F.R. § 20.1304(c).

The veteran's appeal has been advanced on the docket.


FINDINGS OF FACT

1.  The RO denied a claim for depression in a June 2004 
rating decision; the veteran did not appeal this decision.

2.  Evidence received since the June 2004 rating decision 
denying service connection for depression is not new and does 
not relate to an unestablished fact necessary to substantiate 
the claim. 

3.  An unappealed June 2004 RO decision denied service 
connection for alcohol dependency .

4.  Evidence received since the June 2004 rating decision 
denying service connection for alcohol dependency is not new 
and does not relate to an unestablished fact necessary to 
substantiate the claim. 

5.  The RO also denied a claim for drug dependency in the 
June 2004 rating decision that was not appealed by the 
veteran.

6.  Evidence received since the June 2004 rating decision 
denying service connection for drug dependency is not new and 
does not relate to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The RO's June 2004 rating decision is final regarding 
entitlement to service connection for depression.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has not been received regarding 
service connection for depression since the June 2004 
decision, and the claim not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159 
(2007).

3.  The RO's June 2004 rating decision is final regarding 
entitlement to service connection for alcohol dependency.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

4.  New and material evidence has not been received regarding 
service connection for alcohol dependency since the June 2004 
decision, and the claim not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159 
(2007).

5.  The RO's June 2004 rating decision is final regarding 
entitlement to service connection for drug dependency.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

6.  New and material evidence has not been received regarding 
service connection for drug dependency since the June 2004 
decision, and the claim not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The veteran was issue a May 
2006 VCAA notification letter regarding the claims on appeal.  
The appellant was informed about the information and evidence 
not of record that is necessary to substantiate his claims; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  Further, the veteran was informed regarding how to 
establish disability ratings and effective dates, as outlined 
in Dingess.

Although the representative has contended that the veteran 
has not been provided notice regarding new and material 
evidence, the May 2006 letter provided definitions of "new" 
and "material" evidence.  Although the language defining 
these terms in the letter is not identical to the language in 
the pertinent regulation, the Board finds that the 
definitions substantially tract the meaning of the terms as 
defined in 38 C.F.R. § 3.156(a).  Further, the veteran was 
provided a copy of 38 C.F.R. § 3.156(a) in the September 2007 
statement of the case.

In addition, the May 2006 letter informed the veteran that 
service medical records failed to show any complaint of, 
treatment for or diagnosis of depression during active 
military service, and was informed that the evidence needed 
to relate to that fact.  The Board finds that this letter 
substantially satisfied the notice requirements outlined in 
Kent.  To the extent that this language did not satisfy the 
notice requirements set out in Kent, however, the Board finds 
that any notice deficiency is harmless.  The veteran's and 
his representative's statements during the Board hearing 
indicated knowledge that the evidence must show record of 
incurrence in service.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007).  

In the May 2006 letter, the veteran was also informed that 
alcohol and drug dependency were defined as willful conduct 
under the law, and that direct service connection could not 
be granted due to a disability the result of willful 
misconduct.  The Board notes that the claims have been 
adjudicated on a direct service connection basis only as the 
veteran is not service connected for any disabilities.  Thus, 
even if reopened, such claims would have to be denied as a 
matter of law.  Accordingly, no additional notice under Kent 
is required with respect to the claims for service connection 
for alcohol and drug dependency.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits. The May 2006 VCAA notification letter was furnished 
to the veteran prior to the July 2006 RO rating decision that 
is the subject of this appeal.  Therefore, this notification 
letter was timely.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, service personnel records, and service 
medical records from his active and reserve duty.  The Board 
is cognizant that the veteran and the representative have 
contended a hospital at Fort Bliss, Texas has additional 
service medical records relating to evaluation and treatment 
of one or more of the disabilities at issue, and that VA 
should attempt to retrieve these records.  Review of the 
claims file reveals, however, that the National Personnel 
Records Center has provided all available service medical 
records.  Moreover, as explained in the analysis below, the 
veteran indicated in a report of medical history completed in 
1986 that he had no history of a psychiatric disorder and he 
made no reference to a prior hospitalization.  The Board 
finds, therefore, that a remand to seek to obtain records of 
the alleged hospitalization is not required.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations, Factual Background, and Analysis

The veteran contends that he has depression, as well as 
alcohol and drug dependency disabilities, attributable to 
service.  He has testified that he was treated for these 
disabilities at a hospital as Fort Bliss, Texas during 
service.  The veteran has not made any direct assertion that 
these disabilities were incurred during his reserve duty.  In 
his March 2007 notice of disagreement, he asserted that he 
was discharged from the service for drug and alcohol 
problems. 

The veteran originally filed a claim for service connection 
for these three disabilities, among other claims, in August 
2003.  The claims for entitlement to service connection for 
depression, and alcohol and drug dependency were denied in a 
June 2004 rating decision.  This rating decision was not 
appealed and became final.  See 38 U.S.C.A. § 7105.

The veteran filed to reopen these claims in April 2006 and 
May 2006.  As noted above, in the July 2006 rating decision, 
while the RO found that new and material evidence had not 
been submitted, the Board must independently address the 
issue of reopening the veteran's previously denied claims.  
Jackson, supra.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as these claims, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Board will outline the underlying law and regulations 
pertinent to these claims for service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes the law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1, 
3.301.  With respect to claims filed after October 31, 1990, 
as in this case, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301.  Basic 
entitlement to compensation requires that the injury was 
incurred in the line of duty.  See 38 U.S.C.A. § 1131.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in June 2004.  In the June 2004 rating 
decision, the RO denied the claim for service connection for 
depression, finding that service medical records did not show 
complaint of, treatment for or diagnosis of depression during 
active service.  Service connection for alcohol and drug 
dependency was denied as these diseases are defined as a 
product of willful misconduct under VA law.  38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m), 3.301.  

Prior to the June 2004 rating decision, the claims file 
included the veteran's contentions regarding in-service 
incurrence and the assertion that he was treated at the 
hospital in Fort Bliss, Texas for the drug and alcohol 
dependence while on active duty from January 1978 to April 
1982.  At that time, the claims file included his personnel 
records, including his DD Form 214, which reveals that the 
veteran was discharged due to completion of required service.

The record also contained medical records from his reserve 
duty.  These records include a June 1986 report of medical 
examination, dated after the alleged psychiatric 
hospitalization, which is negative for any findings relating 
to a psychiatric abnormality.  At that time, the veteran also 
completed a report of medical history in which he indicated 
he had no history of depression or excessive worry or nervous 
trouble of any sort.  Thus, at the time of the June 2004 
rating decision, there was evidence to counter the veteran's 
current contention that he had been treated for depression 
during service, as in these records, completed approximately 
four years after discharge from active service, the veteran 
was not found to have a psychiatric disability and he 
specifically denied a history of depression.

Since the June 2004 rating decision, additional evidence has 
been associated with the claims file.  This includes 
additional VA treatment records, including records which 
discuss when the veteran began drinking.  These records also 
contain psychiatric diagnoses, including the diagnosis of 
depression but the record remains devoid of any competent 
evidence linking depression, which is not apparent until many 
years post-service, to any incident of the veteran's period 
of active duty.  The veteran also provided testimony before 
the Board in June 2008.

The Board finds, as to the claim for entitlement to service 
connection for depression, that the record does not contain 
any additional evidence of service incurrence that is not 
cumulative and redundant of the veteran's contentions 
regarding service incurrence already of record.  The record 
does not contain any medical evidence that the veteran 
incurred depression during service.  There is no evidence 
submitted since the June 2004 rating decision regarding this 
claim that raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

Regarding the claims for service connection for alcohol and 
drug dependency, the Board highlights that such claims must 
be denied as a matter of law as VA regulations dictate that 
these disorders are considered a product of willful 
misconduct.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).
Under this circumstance and in the absence of receipt of new 
and material evidence, the Board concludes that the 
application to reopen claims for service connection for 
depression, alcohol dependency and drug dependency must be 
denied.  38 C.F.R. 3.156(a).  


ORDER

As new and material evidence has not been received regarding 
the claim for service connection for depression, the appeal 
of this issue is denied.

As new and material evidence has not been received regarding 
the claim for service connection for alcohol abuse, the 
appeal of this issue is denied.

As new and material evidence has not been received regarding 
the claim for service connection for drug abuse, the appeal 
of this issue is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


